United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Q., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-341
Issued: May 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 16, 2007 nonmerit decision denying his reconsideration
request. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this
nonmerit decision. The last merit decision of record was the Office’s May 9, 2005 decision
denying appellant’s emotional condition claim. Because more than one year has elapsed
between the last merit decision and the filing of this appeal on November 13, 2007, the Board
lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
This is the second appeal in this case. The Board issued a decision on August 2, 2006 in
which it affirmed the May 9, 2005 decision of the Office on the grounds that appellant had not met
his burden of proof to show that he sustained an employment-related emotional condition.2 The
Board affirmed the Office’s finding that appellant had established an employment factor in the
form of his reaction to pain from his accepted right shoulder injuries.3 The Board further found
that the medical evidence, including the reports of Dr. Keith L. Rogers, an attending clinical
psychologist, did not show that appellant sustained an emotional condition due to the accepted
employment factor.4 The facts and circumstances of the case up to that point are set forth in the
Board’s prior decision and are incorporated herein by reference.
In a July 31, 2007 letter received by the Office on August 1, 2007, appellant, through his
attorney, requested reconsideration of his claim. Appellant submitted a September 1, 2006 report
in which Dr. Rogers stated:
“I have seen [appellant] in Mental Health Clinic of the [Veterans Affairs] Puget
Sound for a number of years. He suffers from recurrent major depressive disorder
and he takes medication for this. He also suffers from chronic pain resulting from
an on-the-job shoulder injury in 1996. It is widely and extensively recognized
that chronic pain conditions contribute to, cause and exacerbate depressive
conditions. This is the case for [appellant]; his chronic pain no doubt contributed
to his major depression which persists to the present.”
In an August 16, 2007 decision, the Office denied appellant’s request for further review
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).5

2

Docket No. 06-806 (issued August 2, 2006).

3

On November 5, 2003 appellant, then a 52-year-old letter box mechanic, filed an occupational disease claim
alleging that he sustained an emotional condition due to several incidents and conditions at work. The Board
determined that appellant did not establish any employment factors other than the one relating to his employmentrelated right shoulder injuries.
4

In an October 21, 2003 report, Dr. Rogers stated, “We are aware of your employment with the United States
Postal Service and have some knowledge of your assigned duties as a letter box mechanic. It is our opinion, your
injuries and the difficulty performing your duties in the context of these injuries, contributed to developing
depression.” In a March 21, 2005 report, Dr. Rogers stated, “We are aware of your employment with the United
States Postal Service and have some knowledge of your assigned duties as a letter box mechanic…. As you relayed
to us, you injured your right arm/shoulder initially in 1993 with reinjury of the same extremity in October 1996 and
were subsequently diagnosed with depression in 1997 at Group Health. It is our opinion that the results of your
physical injuries and the difficulty performing your duties in the context of these injuries, contributed to developing
depression.”
5

Appellant submitted additional evidence after the Office’s August 16, 2007 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,6 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.7 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.8 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.9 The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record does not constitute a basis for reopening
a case.10
ANALYSIS
In support of his timely August 1, 2007 reconsideration request,11 appellant submitted a
September 1, 2006 report of Dr. Rogers, an attending clinical psychologist. However, the
submission of this report would not require reopening of appellant’s claim as this report is similar
to the previously submitted reports of Dr. Rogers, dated October 21, 2003 and March 21, 2005.12
In each of these brief reports, Dr. Rogers indicated that pain from appellant’s employment-related
right shoulder condition contributed to his depression. Dr. Rogers’ September 1, 2006 report did
not provide any significantly greater level of discussion or explanation for this opinion than his
prior reports.
Appellant has not established that the Office improperly denied his request for further
review of the merits of its May 9, 2005 decision under section 8128(a) of the Act, because the
evidence and argument he submitted did not to show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
6

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.606(b)(2).
8

20 C.F.R. § 10.607(a). According to Office procedure, the one-year period for requesting reconsideration begins
on the date of the original Office decision, but the right to reconsideration within one year also accompanies any
subsequent merit decision on the issues, including any merit decision by the Board. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3b (January 2004).
9

20 C.F.R. § 10.608(b).

10

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

11

Appellant’s request was within one year of the Board’s August 2, 2006 merit decision and therefore would be
considered timely. See supra note 8.
12

See supra note 10 and accompanying text.

3

by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 16, 2007 decision is affirmed.
Issued: May 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

